Howell, J.
The plaintiffs in the suits of J. B. Spears vs. Mrs. M. J. Spears, administratrix, and W. L. Spears vs. Mrs. M. J. Spears, admin-istratrix, alleged that they -had judgments against the succession of John P. Spears, deceased, which had been under administration for more *805than a year, and upon their joint prayer obtained an order from the probate court directing the sheriff to seize and sell, after due legal formalities and advertisements, a sufficient amount of property to pay said debts. From this order, when notified of the seizure, the administratrix appealed.
The proceeding is irregular and inadmissible. It is not regular to issue an ex parte order in favor of one or more creditors, without notice- or proof, for the sheriff to sell property under administration to pay said creditors. Proceedings should be taken contradictorily with the administratrix, to [have property sold to pay all the debts of the succession.
It is therefore ordered and decreed that the order appealed from be set aside and annulled, appellees to pay costs in both courts.